Citation Nr: 0508498	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-21 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for anxiety neurosis.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1956 to December 1964.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2001 decision by the Reno Department of Veterans Affairs (VA) 
Regional Office (RO), which held that new and material 
evidence had not been received to reopen a claim of service 
connection for anxiety neurosis.  This case was previously 
before the Board in December 2003, when the Board determined 
that new and material evidence had been received to reopen 
the claim of service connection for anxiety neurosis, and 
remanded the issue for additional development.  In May 2002 
and June 2004, the veteran requested a hearing at the RO.  In 
September 2004 the RO contacted him by telephone to clarify 
whether he desired a personal hearing before a hearing 
officer, or a hearing before a Veterans Law Judge at the RO.  
During that conversation the veteran canceled his hearing 
request.  He appeared for informal conferences before a 
Decision Review Officer in February and April 2002.  
Summaries of the conferences, including agreed upon actions, 
are of record.  After de novo review of the claim, and with 
consideration given to the additional development, the RO 
issued an October 2004 determination which denied service 
connection for anxiety neurosis.  The case is now before the 
Board for further appellate review.  In November 2004, the 
veteran submitted additional evidence with a waiver of RO 
initial consideration of such evidence.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that an anxiety 
neurosis disorder preexisted the veteran's military service.  

2.  Clear and unmistakable evidence shows that there was no 
chronic increase in the severity of the veteran's pre-
existing anxiety neurosis disorder during service.  




CONCLUSIONS OF LAW

1.  The presumption of soundness on the veteran's entry in 
service is rebutted with respect to an anxiety disorder.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1132, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).  

2.  The veteran's pre-existing anxiety neurosis disorder was 
not aggravated by service.  38 U.S.C.A. §§ 1153, 5107 (West 
2002); 38 C.F.R. § 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case, 
and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice by April 2004 correspondence from the RO, and by 
a supplemental statement of the case (SSOC) issued in October 
2004.  Although he was provided VCAA notice subsequent to the 
RO decision appealed, he is not prejudiced by any notice 
timing defect.  He was notified (in the August 2001 RO 
decision, in an October 2002 statement of the case (SOC), in 
the March 2004 correspondence, and in the October 2004 SSOC) 
of everything required, and has had ample opportunity to 
respond or supplement the record.  Specifically, the April 
2004 correspondence and the SSOC informed him of the 
allocation of responsibility of the parties to identify and 
obtain additional evidence in order to substantiate his 
claim.  The case was reviewed de novo subsequent to the 
notice.  

Regarding content of notice, the SOC and the SSOC informed 
the veteran of what the evidence showed.  He was advised by 
the April 2004 correspondence, and the SSOC, that VA would 
make reasonable efforts to help him get pertinent evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The March 2004 correspondence advised him of what the 
evidence must show to establish service connection for 
anxiety neurosis, and what information or evidence VA needed 
from him.  While the veteran was not advised verbatim to 
submit everything he had pertaining to his anxiety neurosis, 
the RO asked him to "[p]lease provide [VA] with any evidence 
or information you may have pertaining to your appeal," and 
to let VA know "[i]f there is any other evidence or 
information that you think will support your claim."  He was 
further advised to submit, or provide releases for VA to 
obtain, any pertinent records.  Essentially, this was 
equivalent to advising him to submit everything pertinent.  
Everything submitted to date has been accepted for the record 
and considered.  

Regarding the duty to assist, the Board directed additional 
development in the December 2003 remand.  The development, to 
include VA examination, has been completed and the additional 
evidence was considered by the RO.  VA has obtained all 
identified records that could be obtained.  Evidentiary 
development is complete to the extent possible; VA's duties 
to notify and assist are met.  The Board finds it proper to 
proceed with appellate review.  It is not prejudicial to the 
veteran for the Board to do so.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

Background

Essentially, the veteran contends that he has an anxiety 
disorder that was incurred in or aggravated by his military 
service.  Service medical records include an October 1956 
report of medical history on examination for enlistment, 
wherein the veteran answered affirmatively when asked whether 
he ever experienced depression, excessive worry, and/or 
nervous trouble of any sort.  He told the examiner that he 
gets "[e]asily depressed and is very nervous," and that he 
had frequent episodes of indigestion and dizziness due to 
nervousness.  A contemporaneous medical examination was 
negative for any psychiatric disorder.  

The remainder of the service medical records reflect that the 
veteran was treated for numerous medical problems while on 
active duty, including dizziness, nausea, and shortness of 
breath.  An October 1962 clinic record indicates that he 
complained of trouble breathing, and he was treated for 
anxiety.  A November 1962 clinic report shows complaints of 
dizziness, and the diagnosis was hypochondria.  A January 
1963 clinic report shows complaints of dyspnea and gas pains, 
and the veteran told the examiner that he gets nervous when 
he is away from home.  The diagnosis was personality 
disorder, inadequate.  The examiner reported:

I seriously doubt [the veteran's] ability 
to perform his military duties under a 
stressful situation.  His H-10 is filled 
with psychosomatic complaints.  I do not 
feel he is qualified for retention in the 
military . . . .  His current [symptoms] 
I feel are due to aerophagia [secondary] 
to anxiety.  

Clinical records throughout 1963 show complaints of 
dizziness, nausea, vague chest pains, and "bad nerves;" and 
May 1964 clinic reports show complaints of complained of 
dizziness and "nervous spells."  A June 1964 report shows 
that a prescription of Librium "for nerves" was refilled.  
An August 1964 clinic report contains notation that the 
veteran should have "constructive psychiatric therapy."  
September 1964 clinic reports show impressions of 
"psychogenic complaints" and "functional disability."  A 
December 1964 report of examination on the veteran's 
separation from service was negative for any complaints or 
symptoms of a psychiatric condition.  

Service personnel records, including copies of three DD Form 
214, indicate that the veteran's military occupational 
specialties (MOS) included "Cook," "Messman," "Military 
Police," "Bulk Fuel Man," and "Motor Vehicle Operator."  
The records also show that in July 1964 his Government 
Operator's Permit was revoked for a period of six months 
"for medical reasons."  On numerous occasions throughout 
the course of this appeal, the veteran has contended that the 
revocation of his Operator's Permit reflects that his anxiety 
disorder permanently increased in severity during his active 
duty.  

On VA examination in September 1978, the veteran reported 
that he became very nervous approximately two years into his 
active duty, and that he was given a medical discharge from 
service because of "nervousness."  He stated that since 
service he had seen various private physicians who prescribed 
various tranquilizers to alleviate symptoms.  His chief 
complaints were of chest pains, stomach pains, diarrhea, and 
pressure in his head that made him feel faint.  He appeared 
excessively nervous and tense throughout the examination.  No 
gross psychotic manifestations were noted or suspected.  The 
diagnosis was psychoneurosis anxiety, manifested by tension 
and various somatic complaints.  

Medical records from private physicians, dated from January 
1980 to October 1997, reflect treatment the veteran received 
for numerous medical disorders.  Diagnoses shown in the 
records include vertigo, heart palpitation, gastritis, 
cardiac arrhythmia, and anxiety reaction.  The private 
medical records are negative for any notations regarding the 
veteran's active service.  

VA outpatient reports dated from March to August 2000 
indicate that the veteran was treated for health problems 
unrelated to any type of psychiatric disorder.  The 
outpatient records are negative for any indication of a 
psychiatric disorder, and are negative for any notations 
regarding the veteran's active service.

On May 2002 VA clinical evaluation, a VA registered nurse 
practitioner (RNP) stated that the veteran presented "for 
review of his past medical records from outside physicians, 
as well as his service records."  The RNP noted that it was 
clear the veteran had many "functional disorder/somatic 
complaints" during service, and he "visited the dispensary, 
too numerous times to count (mostly all for nervous problems, 
various aches and pains, occasionally a rash, shortness of 
breath, dizzy spells, weakness etc.)."  Commenting on the 
apparent reason the veteran's claim of service connection for 
an anxiety disorder was initially denied by the RO in October 
1978, the RNP reported:  

Apparently, they thought it must have 
been preexisting, however, it looks like 
from the records that it was not a big 
problem when [the veteran] was in his 
senior year in high school . . . .  
However, the documentation in his service 
records shows that [it] was "quite a 
problem" while he was in the service, 
and in 1964 after having had a 
psychiatric evaluation two years before 
that, it was suggested that he should get 
out of the military, that he was not fit 
for duty because of his psychoneurotic 
disorder.  

The RNP's assessment was psychoneurotic disorder with 
somatization, that "perhaps was exacerbated when he was in 
the service and, was certainly treated on numerous 
occasions."  The RNP recommended that the veteran request a 
medical evaluation by a psychiatrist.  

On VA examination in September 2002, the veteran reported to 
a VA psychologist that his anxiety disorder started in 
childhood.  He stated that he was "having difficulty" as a 
teenager and at the time of his enlistment into service, and 
he "had difficulty tolerating being out of sight from his 
mother."  The veteran also reported that at the time of his 
enlistment, he was taking a medication called "Permatil" to 
"calm my nerves down."  He reported an unstable pattern of 
employment since his separation from service.  He estimated 
that he had held approximately 50 jobs since service, but he 
left the jobs because of nervousness.  It was noted that the 
veteran "continued to go to the doctor too much," and he 
was often asked by other physicians, "[w]hat the hell are 
you here for?"  When the VA examiner asked if anyone had 
told the veteran that he was a hypochondriac, the veteran 
responded "[e]xactly!"  At the time of the examination he 
was not on any psychotropic medication, he was not in 
therapy, and he indicated that he had not taken any 
medication or seen a therapist since his separation from 
service.  He stated that he felt depressed "about 80% of the 
time."  The diagnosis, in pertinent part, was rule out 
anxiety disorder related to heart problems, and rule out 
generalized anxiety disorder.  Diagnoses of a heart valve 
problem, dysrhythmias, gastrointestinal reflux disease 
(GERD), and dyslipidemia are also shown.  The VA psychologist 
stated:

[The veteran's] problems began in 
childhood.  I am concerned that his 
symptoms are related to heart problems 
and not purely attributable to "mental 
health" issues.  He contends that his 
anxiety symptoms were exacerbated by 
being accepted into the military despite 
having already established a long history 
of anxiety problems and being on 
anxiolytic medication.  

VA outpatient reports dated from December 2000 to September 
2004 reveal additional treatment the veteran has received for 
numerous disorders, including an anxiety disorder and 
depression.  The outpatient records, however, are negative 
for any reference to the veteran's military service.  

On VA examination in June 2004, the examiner noted that 
evidence for the RO's 1978 conclusion that the veteran's 
anxiety disorder preexisted service included:  1) the 
veteran's self-reported history of anxiety, depression, and 
gastrointestinal symptoms during the 1956 enlistment 
examination; 2) the diagnosis of inadequate personality 
disorder by a military physician in 1963; and 3) a history of 
many sick call visits for a variety of psycho-physiological 
symptoms during service.  The examiner also reviewed the VA 
RNP's May 2002 review of the veteran's medical records, and 
the RNP's opinion that his service "may have exacerbated his 
anxiety symptoms."  The examiner noted the VA psychologist's 
September 2002 "concerns that [the veteran's] symptoms were 
related to his cardiac problems and not exclusively to mental 
health issues . . . ."  Also noted was the evidence 
indicating that the veteran had been unable to function well 
vocationally prior to enlistment.  The veteran denied any 
history of psychiatric hospitalizations.  He reported that he 
initially saw a psychiatrist (for one session) sometime 
around the seventh grade, and he reiterated that he was 
taking Permatil for anxiety when he enlisted for service.  He 
recalled that his Drill Instructor found the medication and 
destroyed it, but he had no problems during basic training 
because he was excited about it.  He began to experience 
anxiety symptoms during service when he was sent overseas.  

On examination the veteran acknowledged symptoms of fear of 
the worst happening, a racing/pounding heartbeat, nervousness 
and inability to relax, dizziness and lightheadedness, 
gastrointestinal discomfort, and fear of dying.  Diagnostic 
tests revealed a Beck Anxiety Index score of 31, indicating 
that the veteran was in the severe range of anxiety.  The 
diagnosis, in pertinent part, was undifferentiated somatoform 
disorder.  Diagnoses of cardiac arrhythmia, GERD, 
hypertension, obstructive sleep apnea, arthritis, and obesity 
are also shown.  The examiner reported that "[s]ince the 
diagnosis of undifferentiated somatoform disorder includes 
psychiatric symptoms in excess of what would be expected in 
relation the underlying medical condition, that diagnosis 
appears most appropriate at this time."  It was noted that 
"[s]uch a diagnosis is not inconsistent with the term 
hypochondria originally use while [the veteran] was in the 
military."  The examiner further stated that the veteran did 
not display the breadth of symptoms necessary for diagnosis 
of somatization disorder, nor did his self-described 
"attacks" appear to meet the diagnostic criteria for panic 
attacks.  During the examination the veteran related his 
"attacks" to his cardiac arrhythmia episodes rather than to 
an anxiety disorder, and he stated that he has had periods of 
up to four months in duration without such attacks.  The VA 
examiner continued:

[The veteran] admits to having been 
diagnosed with anxiety prior to entering 
the military in 1956 and was taking 
anxiolytic medication at the time . . . , 
indicating that an anxiety disorder of 
some type was a preexisting condition at 
that time.  One issue that has been 
raised is the extent of his anxiety 
disorder and its effects prior to the 
military.  From [the veteran's] records, 
it appears that during each subsequent 
psychiatric evaluation . . . he reports 
additional symptoms or identifies 
additional people concerned about his 
psychiatric condition or involved in his 
treatment prior to his military 
enlistment.  Prior to his enlistment, his 
records or self-reports document an 
episode of not being able to return to 
school for a period of time after an 
earthquake, concerns by teachers about 
his anxiety, seeing a psychiatrist while 
in junior high school, failure to 
graduate from high school in a timely 
manner, occupational problems and taking 
medication for anxiety, suggesting that 
his preliminary anxiety disorder was of a 
sufficient degree to cause significant 
impairment.  He does not appear to have 
displayed a sufficient degree of 
psychiatric or vocational stability prior 
to his military enlistment to indicate 
that his post-military history 
demonstrated a decline in his 
performance.  While [the veteran] has 
noted that the first two years of his 
military experience did not result in any 
sick call visits, during the current 
evaluation he volunteered his own 
explanation for his lack of problems 
during that time, and even in recent 
years he reported having had periods of 
time with no significant symptoms.  While 
his psychiatric symptoms appear to have 
had an effect on his occupational 
functioning throughout his life, he was 
able to maintain his last employment 
position in a city parks department for 
five years prior to quitting that job in 
order to move closer to his wife's 
family, and since that time has worked in 
his father-in-law's mobile home and RV 
park business.  In reviewing [the 
veteran's] previous records in 
combination with the information he 
provided during this examination, I see 
no conclusive evidence that [his] 
psychiatric symptoms began in the 
military or were exacerbated by his 
military service.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Notably, the veteran's service included Peacetime duty and 
service during a period of war.  A veteran who served 6 
months or more in Peacetime is presumed to have been in sound 
condition when examined, accepted, and enrolled for service 
except for defects, infirmities, or disorders noted at the 
time of examination, acceptance, enrollment, or where 
evidence or medical judgment is such as to warrant a finding 
that the disease or injury existed before acceptance and 
enrollment.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304.  A 
veteran who served during a period of war after December 31, 
1946, is presumed to be in sound condition when he entered 
into military service except for conditions noted on his 
entrance examination, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  VA's 
General Counsel has held that the provisions of 38 C.F.R. §  
3.304(b) are invalid insofar as they state that the 
presumption of sound condition could be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service without requiring clear and 
unmistakable evidence to rebut the presumption as to any 
aggravation during service.  VAOPGCPREC 3-2003 (2004); see 
also Cotant v. Principi, 17 Vet. App. 116 (2003).

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  It is the Secretary's burden to rebut the 
presumption of in-service aggravation by clear and 
unmistakable evidence.  See Laposky v. Brown, 4 Vet. App. 331 
(1993); Akins v. Derwinski, 1 Vet. App. 228 (1991); see also 
VAOPGCPREC 3-2003.

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law. A 
pre-existing disease or injury will be presumed to have been 
aggravated by service if the evidence shows that the 
underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292 (1991); Jensen v. Brown, 4 Vet. 
App. 304 (1993).  Evidence of the veteran being asymptomatic 
on entry into service, with an exacerbation of symptoms 
during service, does not constitute evidence of aggravation.  
Green v. Derwinski, 1 Vet. App. 320 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The statements and contentions of the veteran describing the 
symptoms of his anxiety neurosis are competent evidence to 
the extent that he can describe what he experienced prior to, 
during, and subsequent to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, his contentions 
regarding a relationship between his current anxiety neurosis 
and service cannot establish that such disorder was incurred 
or aggravated in service.  As a layperson, he is not 
competent to establish medical nexus by his own unsupported 
opinion.  Id.

Here, the Board finds that the presumption of soundness on 
service entry is rebutted by competent, clear, and 
unmistakable evidence.  On the 1956 report of medical history 
on his enlistment into service, and on repeated clinical 
evaluations subsequent to his service, the veteran himself 
expressly gave a personal history of anxiety disorder 
symptoms that antedated service.  Based upon his description 
of symptoms that predated his entry into service, postservice 
examiners have provided competent (i.e., medical) findings 
that the veteran's anxiety neurosis was a psychiatric 
disorder that pre-existed service.  Postservice examiners 
have repeatedly provided independent diagnoses of an anxiety 
disorder that pre-existed the veteran's service.  Their 
medical judgment (see 38 U.S.C.A. § 1132) must be accorded 
substantial probative value.  While lay testimony is not 
competent for diagnostic purposes, eyewitness accounts of 
symptoms are competent evidence insofar as they provide 
support for a diagnosis by a medical professional.  See 
Espiritu, supra.  
Because an anxiety disorder pre-existed service, it follows 
that it could not have been incurred in service.  However, 
service connection may still be shown if aggravation of the 
pre-existing condition by military service is established.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The record does not 
show aggravation of the veteran's anxiety neurosis in 
service.  Although at times, by the veteran's own statements 
in support of his claim, there were episodes of activity that 
appeared to reflect exacerbations of the anxiety disorder, 
there is no competent (i.e., medical) evidence that there was 
a chronic increase in pathology of the anxiety disorder 
during service.  The symptoms that the veteran exhibited 
prior to and during service, upon which service examiners 
based their medical findings and diagnoses, as well as the 
symptoms the veteran has described subsequent to service (as 
shown in the postservice medical evidence of record), have 
been essentially the same.  

The veteran's theory of entitlement to service connection for 
anxiety neurosis is essentially that, although such 
disability preexisted service, it increased in severity 
during service.  As to this contention, the evidence of 
record essentially contains only two competent (medical) 
opinions.  In May 2002 a VA RNP opined that the veteran's 
service "may have exacerbated his anxiety symptoms."  
Significantly, the RNP's opinion as to the relationship 
between the veteran's service and his anxiety neurosis is the 
only opinion of record supporting such a relationship.  
Regarding the RNP's statement that the veteran's service 
"may" have exacerbated his anxiety symptoms, an opinion by 
a medical professional is not conclusive, and is not entitled 
to absolute deference.  The Court has provided extensive 
guidance for weighing medical evidence.  The probative value 
of a medical professional's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support [the] opinion."  Bloom v. West, 12 Vet. 
App. 185 (1999); see also Black v. Brown, 5 Vet. App. 177 
(1995).  Notably, the opinion expressed by the RNP is couched 
in terms of uncertainty, and is contradicted by the findings 
and opinion of the VA physician who in June 2004 performed a 
detailed review of the veteran's claims file (and who 
interviewed the veteran in person) and who emphatically 
stated, "I see no [emphasis added] conclusive evidence that 
[the veteran's] psychiatric symptoms began in the military or 
were exacerbated by his military service."  The VA physician 
noted that he reviewed the claims folder, including the 
service medical records, and postservice medical records and 
clinical findings (including the RNP's treatment records and 
her opinion regarding the possible exacerbation of anxiety 
symptoms during service) in detail.  As compared to the RNP's 
May 2002 opinion, the June 2004 opinion of the VA physician 
was relatively unequivocal in nature; and explained the 
underlying rationale.  

The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical date, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  The Board must 
determine how much weight is to be attached to each opinion.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  Here, in weighing the 
respective medical opinions, the September 2004 VA reviewing 
physician's opinion reflects a full review of all medical 
evidence of record, including the clinical records and 
medical opinions provided by other VA and private medical 
professionals, including the reports and findings of the VA 
RNP.  In contrast to the opinion proffered by the RNP in May 
2002, the June 2004 VA physician supported his opinions with 
detailed findings and rationale.  Accordingly, the Board 
finds that the opinion of the RNP that there "may" have 
been an exacerbation of anxiety symptoms during service, is 
of less probative value than the opinion by the VA physician 
in June 2004 who stated that there is "no conclusive 
evidence" of such exacerbation.  The June 2004 VA 
physician's opinion must be given greater probative weight, 
as it reflects a full review of all medical evidence of 
record, including the clinical records and statements of the 
RNP; is couched in terms of greater certainty; and provides 
an explanation of the rationale for the opinion.

The presumption of aggravation attaches "[w]here there is an 
increase in disability (emphasis added)" during service.  
See 38 U.S.C.A. § 1153.  Without an increase in disability in 
service, aggravation may not be conceded.  See Falzone, 
supra.  As the record stands, the evidence simply does not 
support the veteran's claim.  There is no medical evidence 
that the pathology of this disability increased in severity 
during service.  The competent evidence in this regard 
(service medical records and by a preponderance the 
postservice medical evidence) indicates it did not.  Lay 
opinions of the veteran are not competent evidence in this 
matter.  See Espiritu, supra.  While he may be competent to 
report symptoms capable of lay observation, he is not 
competent to opine regarding the medical significance of what 
he felt/experienced.  Without any showing of an increase in 
disability during service, there is no basis for finding 
aggravation.  

The preponderance of the evidence is against this claim.   
Hence, it must be denied.


ORDER

Service connection for anxiety neurosis is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


